IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs March 21, 2012

             LAWRENCE RALPH, JR. v. STATE OF TENNESSEE

           Direct Appeal from the Circuit Court for Warren County
Nos. 13156PC, 13157PC, 13159PC 13160PC, 13161PC Larry B. Stanley, Jr., Judge




                  No. M2011-01522-CCA-R3-PC - Filed April 18, 2012



Between the years of 1988 and 1996, the Petitioner, Lawrence David Ralph, Jr., pled guilty
to the offenses of public drunkenness, resisting arrest, interfering with the duties of a police
officer, disturbing the peace, two counts of assault, driving under the influence, and
harassment. On May 17, 2011, the Petitioner filed five separate pro se petitions for post-
conviction relief. In five separate orders, the post-conviction court summarily denied relief,
concluding that the petitions were not filed within the applicable statute of limitations. On
appeal, the Petitioner contends the post-conviction court erred when it summarily dismissed
his petitions. After thoroughly reviewing the record and the applicable authorities, we affirm
the post-conviction court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which N ORMA M CG EE
O GLE and R OGER A. P AGE, JJ., joined.

Lawrence Ralph, Jr., Whiteville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Assistant Attorney
General; and Lisa Zavagiannis, District Attorney General, for the appellee, State of
Tennessee.


                                          OPINION

                                   I. Procedural History
       The Petitioner challenges his convictions for offenses he committed between the years
of 1988 and 1996. The following is a summary of those convictions: In 1988, the Petitioner
was convicted of public drunkenness and resisting arrest. For the public drunkenness charge,
the Petitioner included a copy of the judgment of conviction, dated October 11, 1988;
however, he did not include a judgment of conviction form for the resisting arrest charge.
On July 31, 1990, the Petitioner was convicted of disturbing the peace and interfering with
the duties of a police officer. On April 20, 1993, the Petitioner was convicted of two counts
of assault. On July 27, 1993, the Petitioner was convicted of driving under the influence.
Lastly, on July 23, 1996, the Petitioner was convicted of harassment.

       On May 17, 2011, the Petitioner filed five separate petitions for post-conviction relief.
On May 19, 2011, the post-conviction court entered five separate orders summarily denying
the petitions without a hearing, stating that “the statute of limitations has lapsed pursuant to
Tennessee Code Annotated § 40-30-102.” The Petitioner now appeals from those judgments.

                                          II. Analysis

        On appeal, the Petitioner argues that the post-conviction court erred when it
summarily dismissed his petitions for post-conviction relief. The Petitioner contends that his
claims for relief are not barred by the statute of limitations because his prior convictions were
used in a later case to enhance his sentence. The State argues that the post-conviction court
correctly summarily dismissed the petitions because the Petitioner filed them beyond the
statute of limitations. Further, the State argues that the Petitioner’s contentions do not
require a tolling of the statue of limitations because no exceptions to the limitations period
apply to the Petitioner’s case. We agree with the State.

        In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional right.
T.C.A. § 40-30-103 (2006). The petitioner bears the burden of proving factual allegations
in the petition for post-conviction relief by clear and convincing evidence. T.C.A. § 40-30-
110(f) (2006). The post-conviction court’s findings of fact are conclusive on appeal unless
the evidence preponderates against it. Fields v. State, 40 S.W.3d 450, 456-57 (Tenn. 2001).
Upon review, this Court will not re-weigh or re-evaluate the evidence below; all questions
concerning the credibility of witnesses, the weight and value to be given their testimony and
the factual issues raised by the evidence are to be resolved by the trial judge, not the appellate
courts. Momon v. State, 18 S.W.3d 152, 156 (Tenn. 1999); Henley v. State, 960 S.W.2d 572,
578-79 (Tenn. 1997). A post-conviction court’s conclusions of law, however, are subject to
a purely de novo review by this Court, with no presumption of correctness. Id. at 457.

       Tennessee’s Post-Conviction Procedure Act provides the limitation period for filing
petitions for post-conviction relief:
        [A] person in custody under a sentence of a court of this state must petition
        for post-conviction relief under this part within one (1) year of the date of the
        final action of the highest appellate court to which an appeal is taken or, if no
        appeal is taken, within one (1) year of the date on which the judgment became
        final, or consideration of the petition shall be barred.

T.C.A § 40-30-102(a) (2006).

        In the event that a petitioner files a petition for post-conviction relief outside the one-
year statute of limitations, the post-conviction court is required to summarily dismiss the
petition. See T.C.A. § 40-30-106(b) (2006). Similarly, “[i]f, on reviewing the petition, the
response, files, and records, the court determines conclusively that the petitioner is entitled
to no relief, the court shall dismiss the petition.” T.C.A. § 40-30-109(a) (2006). Furthermore,
“[i]f and when a petition is competently drafted and all pleadings, files and records of the case
conclusively show that the petitioner is entitled to no relief the court may properly dismiss the
petition without the appointment of counsel or conducting a hearing.” Martucci v. State, 872
S.W.2d 947, 949 (Tenn. Crim. App. 1993) (citing T.C.A. § 40-30-109 (2006); Stokely v. State,
470 S.W.2d 37, 39 (Tenn. Crim. App. 1971)).

        The Post-Conviction Procedure Act lists circumstances under which the statute of
limitations may be tolled:


        No court shall have jurisdiction to consider a petition filed after the expiration
        of the limitations period unless:

        (1) The claim in the petition is based upon a final ruling of an appellate court
        establishing a constitutional right that was not recognized as existing at the
        time of trial, if retrospective application of that right is required.

        (2) The claim in the petition is based upon new scientific evidence
        establishing that the petitioner is actually innocent of the offense or offenses
        for which the petitioner was convicted; or

        (3) The claim asserted in the petition seeks relief from a sentence that was
        enhanced because of a previous conviction and the conviction in the case in
        which the claim is asserted was not a guilty plea with an agreed sentence, and
        the previous conviction has subsequently been held to be invalid.

T.C.A. § 40-30-102(b)(1)-(3) (2006).

       Tennessee courts have previously recognized that, in certain circumstances, strict
application of the statute of limitations would deny a defendant the reasonable opportunity to
bring a post-conviction claim, and, in these instances, due process requires the tolling of the
statute of limitations. See Williams v. State, 44 S.W.3d 464 (Tenn. 2001); State v. Nix, 40
S.W.3d 459 (Tenn. 2001); Sands v. State, 903 S.W.2d 297 (Tenn. 1995); Burford v. State,
845 S.W.2d 204 (Tenn. 1992); Crawford v. State, 151 S.W.3d 179 (Tenn. Crim. App. 2004).

        As mentioned above, a petition for post-conviction relief must be filed within one year
of the date of the final action of the highest state appellate court to which an appeal is taken.
See T.C.A. § 40-30-102(a) (2006). In his first petition for post-conviction relief, the
Petitioner addressed his convictions for public drunkenness and resisting arrest. The
Petitioner pled guilty to both offenses. The Petitioner only attached the judgment regarding
his public drunkenness conviction, dated October 11, 1988, to his petition. The Petitioner did
not appeal that guilty plea, making the judgment final thirty days later on November 11, 1988.
The Petitioner had one year from that date to file a petition for post-conviction relief. His
petition was not filed until May 17, 2011, well beyond the limitations period. Further, his
petition does not meet the requirements necessary to toll the limitations period. Therefore,
the statute of limitations bars consideration of the this petition. T.C.A. § 40-30-102(a) (2006).
Regarding the resisting arrest conviction, the Petitioner failed to attach a copy of the judgment
or include the date of that judgment in his petition. The Petitioner, however, did indicate that
he pled guilty to two counts, suggesting that both cases were adjudicated on the same day.
Nonetheless, it is well-settled that the Petitioner has the burden of preparing an adequate
record in order to allow meaningful review on appeal. See Tenn. R. App. P. 24(a)-(b); State
v. Bunch, 646 S.W.2d 158, 160 (Tenn. 1983); State v. Roberts, 755 S.W.2d 833, 836 (Tenn.
Crim. App. 1988). In the absence of an adequate record, this Court must presume that the trial
court’s ruling was supported by the evidence. State v. Bibbs, 806 S.W.2d 786, 790 (Tenn.
Crim. App. 1991). Therefore, regarding both convictions, the post-conviction court properly
concluded that the petition was untimely and summarily dismissed the petition. Further, his
petition does not meet the requirements necessary to toll the limitations period. The Petitioner
is not entitled to relief as to this issue.

        In his second petition for post-conviction relief, the Petitioner addressed his
convictions for disturbing the peace and interfering with the duties of a police officer. He
pled guilty to both offenses, and the trial court entered judgments of conviction on July 31,
1990. The Petitioner did not appeal his guilty pleas, and the judgments became final thirty
days later on August 31, 1990. The Petitioner then had one year from that date to file a
petition for post-conviction relief. The Petitioner did not file his petition until May 17, 2011,
well beyond the limitations period. As a result, the statute of limitations barred consideration
of the petition. T.C.A. § 40-30-102(a) (2006). Further, we find that his petition does not meet
the requirements necessary to toll the limitations period. Therefore, the post-conviction court
properly dismissed the petition, and the Petitioner is not entitled to relief as to this issue.

       In his third petition for post-conviction relief, the Petitioner included judgments for two
counts of assault. One judgment of conviction was dated April 20, 1993, and the other was
undated. In his petition, however, the Petitioner indicated that he pled guilty to both counts
of assault on April 20, 1993. As outlined above, because the Petitioner did not appeal his
guilty pleas, the judgments became final on May 20, 1993. The Petitioner failed to file his
petition for post-conviction relief one year after the judgments became final; instead, he filed
his petition on May 17, 2011, which was many years after the limitations period. In addition,
the petition does not meet the requirements necessary to toll the limitations period. As a
result, the statute of limitations barred consideration of the petition. T.C.A. § 40-30-102(a)
(2006). The post-conviction court did not err in dismissing the petition. The Petitioner is not
entitled to relief as to this issue.

        In the Petitioner’s fourth petition for post-conviction relief, he addressed his conviction
for driving under the influence. He pled guilty to the offense and included a copy of the
judgment, dated July 27, 1993. As with his previous petitions, the Petitioner filed the petition
well after the limitations period. He did not appeal his guilty plea on that offense, making the
judgment of conviction final on July 27, 1993. The Petitioner had one year from that date to
file his petition for post-conviction relief. He did not file the petition until May 17, 2011.
Therefore, the post-conviction court properly dismissed the petition. Additionally, the petition
does not meet the requirements necessary to toll the limitations period. The Petitioner also
argues that this conviction is invalid on its face because the trial court did not sign the
judgment form. A trial court’s failure to sign the judgment form, however, does not render
the conviction void. See Tyrus A. Rogers v. David Mills, Warden, No. W2005-01920-CCA-
R3-HC, 2006 WL 119560, at *1 (Tenn. Crim. App. Jan. 17, 2006) (internal citations omitted)
(“It is well-settled law that a trial judge’s failure to sign a judgment does not give rise to a
claim for relief under habeas corpus proceedings.”). The Petitioner is not entitled to relief as
to this issue.

        In the Petitioner’s fifth and final petition for post-conviction relief, he addressed his
conviction for harassment. The Petitioner did not include the judgment of conviction, but did
include a copy of the affidavit of complaint for the harassment charge, dated July 16, 1996.
The Petitioner, however, indicated in the petition that the date of the judgment of conviction
was July 23, 1996. Again, as outlined above, because the Petitioner did not appeal his guilty
plea, the judgment became final on August 23, 1996. The Petitioner had one year from that
date to file a petition for post-conviction relief. The Petitioner did not file his petition until
May 17, 2011, well beyond the limitations period. Therefore, the statute of limitations barred
consideration of the petition. T.C.A. § 40-30-102(a) (2006). Further, his petition does not
meet the requirements necessary to toll the limitations period. As a result, the post-conviction
court properly dismissed the petition, and the Petitioner is not entitled to relief as to this issue.

        Lastly, the statute of limitations may only be tolled under certain circumstances, as
outlined in Tennessee Code Annotated section 40-30-102(b)(1)-(3). The Petitioner argues
that the last of the three exceptions applies to his case, stating that the “cases were used for
enhancement of punishment” in subsequent cases against him. The Petitioner, however,
provided no evidence to show that the underlying convictions were either unfounded or
subsequently found to be invalid. Therefore, the exception does not apply, and we affirm the
judgments of the post-conviction court.

                                        III. Conclusion

        Because the Petitioner filed his petitions outside the statute of limitations, which
eliminated the need to conduct hearings, and due process does not require the tolling of the
statute of limitations, the trial court properly dismissed the post-conviction petitions as time-
barred. In accordance with the foregoing reasoning and authorities, we affirm the judgments
of post-conviction court.




                                                      ________________________________
                                                       ROBERT W. WEDEMEYER, JUDGE